Citation Nr: 1621700	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for obstructive sleep apnea (herein sleep apnea).  The Montgomery, Alabama, RO now maintains jurisdiction in this claim.  

The claim was remanded by the Board in December 2014 for additional development.  As the requested development has been completed, the claim has been returned now for further appellate action.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the medical and lay evidence support a finding that sleep apnea had clinical onset during service and has continued since.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims file documents that the Veteran has been diagnosed with and treated for sleep apnea since 2003.  However, he contends that his sleep apnea began during service.  

Service treatment records, including a January 1980 enlistment examination and a January 2001 separation examination, document a weight gain of 36 pounds and the diagnosis of seasonal allergic rhinitis and sinusitis in February 2001.  They are negative for any complaints, treatment, or diagnosis of sleep apnea or related symptoms such as choking, snoring, gasping, or cessation of breathing during sleep.  However, the Veteran submitted multiple lay statements asserting that such sleep apnea-related symptoms began during his service.  

In a September 2007 statement, the Veteran's friend, S.M., stated that she met the Veteran in May 1999 and visited him on several occasions beginning in 2000.  During these visits, she noticed him snoring excessively while sleeping to the point that he would stop breathing for a few seconds.  She reported that she has visited with him since his discharge as well and that his snoring has not decreased.  

In an October 2007 statement, Y.T. stated that she has known the Veteran since 2000 and that he has had problems with irregular sleeping habits ever since they met.  She stated that she has been in his presence when he has experienced trouble breathing while in a deep sleep, with snoring and breathing cessation many times throughout the night.  She stated that she was concerned because he would struggle each night trying to catch his breath and because of the loudness of the snoring.  

J.W., the Veteran's former bunkmate during service, submitted a January 2008 statement in which he reported knowing the Veteran since training in January 1994.  He stated that he witnessed the Veteran's excessively loud snoring and what appeared to be episodes of "pauses in his snoring where [he/J.W.] wouldn't hear anything for a few moments" before the Veteran resumed snoring.  J.W. stated that he joked with the Veteran about how his snoring kept everyone up.  

In a September 2008 statement, C.S., stated that she met the Veteran in April 1993, had witnessed him snoring and stop breathing for a period of time while asleep, and that he appeared to be tired after a restful night's sleep.  She stated that she had mentioned this to the Veteran at the time but that he thought that she may have been exaggerating.  

Finally, in an October 2008 statement, the Veteran reported that he was told during service that he snored loudly and would stop breathing for a period of time while asleep.  He stated that he thought the symptoms were just a result of being tired rather than symptoms of a disability.  

Following service, the Veteran sought treatment from VA beginning around January 2003.  At the time, his main concern appeared to be obtaining a second opinion regarding recently diagnosed diabetes and that his sleep apnea was only discovered after a few months of VA treatment when a sleep study was ordered in April 2003.  The remainder of VA treatment records document continued treatment for sleep apnea but do not include any evidence regarding its etiology.  

A VA examination and opinion was obtained in May 2015, at which time the Veteran reiterated his reports that he was told he snored and stopped breathing in his sleep during service.  The VA examiner noted that the Veteran's service treatment records were negative for a diagnosis of sleep apnea or complaints of snoring, choking, gasping, or apnea, that sleep apnea was not diagnosed until 2003, two years post-discharge, and that there was an approximate 29 pound weight gain between discharge and diagnosis.  For these reasons, the examiner concluded that the Veteran's sleep apnea is less likely as not directly related to service.  

The VA examiner also noted that a National Institute of Health (NIH) 2014 report indicates that sleep apnea is a common condition, particularly with older, overweight males.  

Based on the foregoing, the Board concludes that the evidence supports a finding of service connection for sleep apnea.  While service treatment records do not demonstrate a diagnosis of or symptoms related to sleep apnea during service, the Veteran submitted multiple competent and credible lay statements from those who knew him throughout service and have kept in contact with him since discharge, each reporting witnessing firsthand the Veteran's sleep apnea symptoms, as noted by the examiner, such as snoring, apnea or breathing cessation while asleep, and daytime fatigue.  In addition, given that these statements are consistent with the Veteran's reports of being told he had sleep apnea symptoms during service, they lend additional credibility to the Veteran's statements that his symptoms began during service and have continued since.  

Moreover, close inspection of the May 2015 VA examination report reveals that the rationale behind the examiner's negative etiology opinions actually supports a finding of service connection when considering all evidence of record going to in-service facts.  The examiner stated that the lack of notation in the service treatment records of symptoms such as snoring or apnea as well as his post-service weight gain of approximately 29 pounds post-discharge both weigh against a finding of direct service connection.  Therefore, the examiner essentially stated that the report of such symptoms and/or the presence of significant weight gain are indications of when sleep apnea began.  

However, as noted above, while snoring and apnea are not documented in the service treatment records, there is competent and credible lay evidence that such symptoms existed during service.  In addition, the fact that the Veteran did not seek treatment for sleep apnea symptoms when he first began VA treatment in 2003 supports his assertion that he did not understand such symptoms to be manifestations of a disability and, thus, it is to be expected that he would not report such symptoms during service.  Furthermore, service treatment records document that the Veteran gained even more weight before discharge than after.  Thus, it appears that the examiner's rationale for the opinion against direct service connection actually supports a finding of direct service connection when the complete facts of record are considered.  Essentially, the examiner limited the facts of this case to what is documented in the service treatment records, but the lay statements described above provide sufficient evidence of the in-service facts that the absence of which formed the foundation of the examiner's negative opinion.  

As such, the Board can only conclude that the VA examiner's opinion supports a finding of service connection for sleep apnea.  There is no other evidence weighing against such a finding.  Therefore, the appeal must be granted.  


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


